In the

United States Court of Appeals
              For the Seventh Circuit

No. 11-2772

D AVID F ELDMAN,
                                                      Plaintiff,
                              v.

O LIN C ORPORATION, et al.,
                                        Defendants-Appellees.

A PPEAL OF:

    N OELLE C. B RENNAN and
    S ARAH M. B ROWN.


             Appeal from the United States District Court
                 for the Southern District of Illinois.
      No. 3:09-cv-00168-GPM-PMF—G. Patrick Murphy, Judge.



  S UBMITTED JANUARY 17, 2012—D ECIDED F EBRUARY 23, 2012




  Before C UDAHY, P OSNER, and M ANION, Circuit Judges.
  P OSNER, Circuit Judge. The appellants are lawyers
who represented the plaintiff in this employment dis-
crimination case. One of the defendants, Global Brass
and Copper, Inc., moved the district court for sanctions,
2                                                 No. 11-2772

pursuant both to Fed. R. Civ. P. 11(b) and (c)(1) and to
the court’s inherent authority to impose sanctions
for frivolous litigation. Chambers v. NASCO, Inc., 501 U.S.
32, 45-46 (1991); Roadway Express, Inc. v. Piper, 447 U.S. 752,
764-65 (1980); Carr v. Tillery, 591 F.3d 909, 919-20 (7th Cir.
2010). The basis for the motion was that the plaintiff
had improperly joined Global—which had never
employed the plaintiff—as a defendant. The district judge
granted the motion and ordered the plaintiff to pay
Global the attorneys’ fees that it had incurred in defending
the suit. At the same time the judge ordered the entire
suit dismissed with prejudice. The plaintiff filed a timely
notice of appeal from both the judgment and the attor-
neys’ fee order on December 23, 2010. That appeal
is pending.
   The day before the plaintiff’s notice of appeal was
filed, Global informed the district court that its attor-
neys’ fees had been $1,475. Two months later, on Feb-
ruary 22, 2011, the judge approved the amount re-
quested by Global and ordered the plaintiff’s lawyers—
the present appellants—to pay, thus relieving the plaintiff
of the obligation imposed by the previous order. The
approval of the amount, and the order that the lawyers
rather than the plaintiff pay it, were in the form of a
“memorandum and order”; there was no separate judg-
ment document.
  The lawyers (who alone could appeal from an order
directed against them, Halim v. Great Gatsby’s Auction
Gallery, Inc., 516 F.3d 557, 564 (7th Cir. 2008)) filed a
notice of appeal from the February 22 order on August 3,
2011. That was long after the expiration of the 30-day
No. 11-2772                                                3

deadline to appeal a civil case. 28 U.S.C. § 2107(a); Fed. R.
App. P. 4(a)(1)(A). Global asks us to dismiss the appeal
as untimely. In response the plaintiff’s lawyers argue
that because no separate judgment document ordering
them to pay Global’s attorneys’ fees was ever entered,
the order of February 22 did not become final for 150 days
after the date on which that order was entered in the
district court’s docket, and the notice of appeal was
filed within 30 days after the 150th day.
  That is indeed the deadline when Fed. R. Civ. P. 58
requires a “separate document” for a judgment. Fed. R.
App. P. 4(a)(7)(A)(ii). But since 2002, Rule 58(a)(3) has
provided that no separate document is required “for an
order disposing of a motion for attorney’s fees under
Rule 54” (Fed. R. Civ. P. 54); see also Fed. R. App. P.
4(a)(4)(A)(iii). Rule 54 is captioned “Judgment; Costs,”
and subsection (d)(2), captioned “Attorney’s Fees,” sets
forth procedures governing motions for awards of attor-
neys’ fees. Subsection (d)(2)(E), captioned “Exceptions,”
states that subsections (A) through (D) of (d)(2) “do not
apply to claims for fees and expenses as sanctions for
violating these rules or as sanctions under 28 U.S.C.
§ 1927.” The plaintiff’s lawyers argue that since the
award of fees against them was based in part on
Rule 11—one of “these rules,” meaning one of the Federal
Rules of Civil Procedure—the award is outside the
scope of Rule 54 and hence of Rule 58(a)(3), and therefore
required a separate document.
 Although the rules could be better drafted, there is no
merit to the argument. Subsections (A) through (D) merely
4                                               No. 11-2772

specify procedures for asking for attorneys’ fees, and those
procedures happen to be inapplicable to a Rule 11 motion,
which specifies its own procedures. See Fed. R. Civ.
P. 11(c). Rule 54 does not create a right to seek attorneys’
fees. The right must come from somewhere else. Once
the right comes into being, however, the rule supplies
the procedures for enforcing it unless, as when Rule 11
is the basis of the right, the Rule 54 procedures are inap-
plicable. MRO Communications, Inc. v. American Tel. & Tel.
Co., 197 F.3d 1276, 1280-81 (9th Cir. 1999). All that the
reference in Rule 58(a)(3) to “an order disposing of
a motion for attorney’s fees under Rule 54” (em-
phasis added) can sensibly be understood to mean is
that Rule 54, the rule on judgments, makes awards of
attorneys’ fees one type of judgment and Rule 58 desig-
nates it as a type of judgment for which a separate judg-
ment document is not required. Rule 58 should not be
read to mean that some motions for awards of attorneys’
fees are “under” Rule 54 and others are “under” something
else and therefore require a separate judgment docu-
ment to start the 30-day appeal time running. We can’t
think of any reason why appeals from awards of attor-
neys’ fees, whether awards based on violations of the
Federal Rules of Civil Procedure or awards based on the
courts’ inherent power to sanction litigant or lawyer
misconduct (or both, as in this case), should be subject
to one deadline and appeals from other attorneys’ fee
awards subject to another.
  We also can’t see what difference it makes that the fee
order from which the plaintiff’s lawyers are appealing
was directed against them rather than against their client.
No. 11-2772                                               5

The lawyers argue that this made the order “substantive.”
We don’t know what work that characterization is sup-
posed to do, and anyway Rule 11(c)(1) authorizes the
imposition of sanctions on lawyers—and the sanction at
issue in this case took the form of an order to pay attor-
neys’ fees, and thus was expressly “under Rule 54.”
  As we said, though, the rules could be better drafted.
The plaintiff’s lawyers point out that Fed. R. Civ.
P. 23(h)(1) states that “a claim for an award [of attorneys’
fees in a class action suit] must be made by motion
under Rule 54(d)(2).” Subsection (d)(2) is the attorneys’
fee provision of Rule 54, and so Rule 23(h)(1) tries to
make clear that a motion for attorneys’ fees under
Rule 23(h)(1) is also under Rule 54 and therefore exempt
from the separate-document rule. Rule 11 contains no
similar specification. But to repeat, we cannot think of
any reason for drawing such distinctions among the dif-
ferent grounds for asking for attorneys’ fees, so far as
the deadline for appealing is concerned.
  Moreover, while we’ve assumed so far that the sanc-
tions order was a “judgment” within the meaning of
Rule 58, this is far from certain. A post-judgment
sanctions order, made while the judgment is already on
appeal, does not fit the ordinary understanding of “judg-
ment,” and if it is not a judgment there can be no
doubt that no separate judgment document was re-
quired. But we needn’t run this hare to the ground.
  The motion to dismiss the lawyers’ appeal is granted.

                           2-23-12